Citation Nr: 1815931	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-53 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The Veteran is service connected for atherosclerotic cardiovascular disease, diabetes mellitus, type II, and peripheral neuropathy of the right and left upper and lower extremities. He has a combined rating of 80 percent. Therefore, the Veteran meets the schedular criteria for TDIU. See 38 C.F.R. §§ 4.16(a), 4.25; Rice v. Shinseki, 22 Vet. App. 447 (2009).

2. The Veteran was afforded a VA examination in March 2015 which noted paresthesia and numbness affecting distal hands/finger and feet/toes due to peripheral neuropathy. However, the examiner did not discuss how this would affect the Veteran's ability to write with a pen or pencil or type on a computer.

3. The Veteran was afforded a VA examination in September 2016. The report notes the Veteran is retired from the banking industry. The examiner stated his peripheral neuropathy of the bilateral hands would affect his ability to use a keyboard, write with a pen or pencil, and count money. The examiner further stated that his peripheral neuropathy of the bilateral lower extremities would affect his ability to stand for prolonged periods of time, walk on hard surfaces for prolonged periods, and limit his ability to sit in a chair for prolonged periods.

4. Because the Veteran previously worked in banking and his disabilities impact his ability to perform tasks associated with this work, the Board finds he has been rendered unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for an award of TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


